Appeal from a denial of an application for a writ of error coram nobis without a hearing. Appellant in his petition claimed he entered a plea of guilty to murder in the second degree with the understanding he would receive a sentence of 20 years to life and further alleged that his assigned counsel did not properly represent him. The record shows that appellant was sentenced from 35 years to life without any protest on his part or on the part of his counsel and after he had assured the court there was “no bargaining or anything of that nature His assigned counsel is an outstanding member of the Albany County Bar and a former District Attorney of that county. Order unanimously affirmed.